DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group I combination (claims 1-13) in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the grounds that the search for all inventions would not be unduly burdensome.  This is not persuasive.
The search is overly burdensome as is evidenced by at least the separate classification (F02C7/32 vs. F16H3/001) of the inventions in accordance with USPTO policy.  See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  
Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  
The requirement is still deemed proper and is therefore made FINAL.
Linking claim 14 is examined along with elected claims 1-13.
Claims 15-20 are withdrawn pursuant to 37 CFR 1.142(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the "angle drive having bevel gears" (claims 7 and 12) must be shown or the features canceled from the claims.  Since the above noted features appear to be critical to the claim 12 invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 14 each set forth “a first plurality of accessories”, “a second plurality of accessories” and “others of said first plurality of accessories”.  It is unclear which elements of the first plurality of accessories the term “others of the first” is to refer, e.g., other than what?
It is unclear if the claim 5 and claim 9 phrase “a gear” is to refer to the same element as the previous claim 4 and previous claim 8 “gears” or to additional elements.2
The claim 10 limitation “said bevel gears” lacks proper antecedent basis and is unclear.3  
driven by tower shafts… said tower shaft drive axis being non-parallel to said low speed and high speed input shafts” implies that the input shafts are distinct from the tower shafts.  This is in direct contradiction to the disclosure which details that the tower shafts (110, 114) and input shafts (110, 114) refer to the same set of elements (110, 114).  Accordingly, it is unclear how elements (110, 114) can be “driven by” and “non-parallel” to themselves, especially noting that 110 and 114 are concentric in the figures.
Claim 12 recites “said tower shafts driving said low speed input shaft and said high speed input shaft through an angle drive having bevel gears” which is unclear as to how the limitation is to limit the invention as disclosed (i.e., no angle drive arranged in the disclosed figures as claimed).4

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Merry US2013/0047626.
Elected Claim 1 and Linking Claim 14.  Merry discloses a gas turbine engine (fig.1 and written description thereof) comprising: a low speed input shaft (62B) from a lower speed spool (40) and a high speed input shaft (62A) from a higher speed spool (38), said low speed input shaft connected to drive a first plurality of accessories (first plurality of “accessories” in written description), and said high speed input shaft connected to drive a second plurality of accessories (second plurality of “accessories” in written description), said first plurality of accessories rotating about a first set of rotational axes, which are parallel to each other but spaced along an axial input direction and are perpendicular to a first plane and said second plurality of accessories rotating about a second set of rotational axes, which are parallel to each other and spaced along an axial input direction and perpendicular to a second plane; said first and second planes extending in opposed directions away from a drive input axis of said high speed input shaft and said low speed input shaft; and said low speed input shaft driving a transmission gear (54E), said transmission gear being an input to a variable speed transmission (variable transmission as seen in fig.3A vs. 3B), and said variable speed transmission varying an input speed to a desired output speed, and said variable speed transmission in turn driving others of said first plurality of accessories (any of said first plurality as best understood).5  
Claim 8. The gas turbine engine as set forth in claim 1, wherein each of said low speed and high speed input shafts drive a bevel gear (See fig.2, gear between 62B and 54F; and gear 
Claims 9 and 10. Wherein each of said bevel gears drive a gear (54F, 54B), which is engaged to drive another gear (see fig.2 other gears driven by 54F and 54B), and said another gear engaged to drive a third gear (see fig.2 third gear driven by gears that are driven by 54F and 54B).5  
Claim 11. The gas turbine engine as set forth in claim 1, wherein said low speed and high speed input shafts extend from input gears (bevel gear 68 and “another bevel gear (not shown)” as described in para.[0012]) connected to the lower speed spool and the higher speed spool, with said lower speed spool including a low speed compressor (one of 24 or 26) driven by a low speed turbine (one of 30 or 32) and said higher speed spool includes a high speed compressor (other of 24 or 26) driven by a high speed turbine (other of 30 or 32), and said input gears from said high and low speed spool driving said low speed and said high speed input shafts along concentric axes (axis of 38 and 40).  
Claim 12. The gas turbine engine as set forth in claim 1, wherein said low speed input shaft and said high speed input shaft each being driven by tower shafts (62B and 62A) for rotation about a tower shaft drive axis, and said tower shaft drive axis being non-parallel to said low speed and high speed input shafts, and said tower shafts driving said low speed input shaft and said high speed input shaft through an angle drive having bevel gears (in as much as applicant’s own invention is/does).5 
Claim 13. The gas turbine engine as set forth in claim 1, wherein the engine is a two spool engine (engine having two spools 38 and 40) with the lower speed spool (40) also driving a low speed compressor (24) and a fan (22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Merry US2013/0047626 in view of Moniz US2008/0072568.
Claims 2 and 3.  The Merry input shafts (62B and 62A) are non-concentric with one another.  Moniz teaches that a concentric input shaft arrangement was well known to be desirable in the art (see concentric arrangement of Moniz input shafts 150 and 152, one inside the hollow other).  One of ordinary skill would easily recognize that the concentric shaft arrangement of Moniz is more compact than the non-concentric Merry shaft arrangement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Merry input shafts to be concentric, one inside the hollow other, as taught by Moniz for the purpose of improving compactness.
Claim 4. The gas turbine engine as set forth in claim 3, wherein each of said low speed and high speed input shafts drive a bevel gear (Merry, See fig.2, gear between 62B and 54F; and gear between 62A and 54B) and, in turn, said bevel gears drive gears (Merry, 54F and 54B) to drive said first plurality of accessories and said second plurality of accessories, respectively.  
Claim 5. The gas turbine engine as set forth in claim 4, wherein each of said bevel gears drive a gear (Merry, 54F, 54B), which is engaged to drive another gear (Merry, see fig.2 other 5  
Claim 6. The gas turbine engine as set forth in claim 5, wherein said low speed and high speed input shafts extend from input gears (Merry, bevel gear 68 and “another bevel gear (not shown)” as described in para.[0012]) connected to the lower speed spool and the higher speed spool, with said lower speed spool including a low speed compressor (Merry, one of 24 or 26) driven by a low speed turbine (Merry, one of 30 or 32) and said higher speed spool includes a high speed compressor (Merry, other of 24 or 26) driven by a high speed turbine (Merry, other of 30 or 32), and said input gears from said high and low speed spool driving said low speed and said high speed input shafts along concentric axes (Merry, axis of 38 and 40).  
Claim 7. The gas turbine engine as set forth in claim 6, wherein said low speed input shaft and said high speed input shaft each being driven by tower shafts (Merry, 62B and 62A) for rotation about a tower shaft drive axis, and said tower shaft drive axis being non-parallel to said low speed and high speed input shafts, and said tower shafts driving said low speed input shaft and said high speed input shaft through an angle drive having bevel gears (in as much as applicant’s own invention is/does).5 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        4 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        5 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, undue speculation as to applicant’s intended meaning/scope is not required/proper. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).